The overruling of the certiorari was not error.
                         DECIDED JANUARY 23, 1941.
Description and counsel as in 28774, ante.
The defendant was convicted in the criminal court of Fulton County of operating, on a public highway of said county, an automobile at a rate of speed exceeding fifty-five miles an hour. His certiorari was overruled by a judge of the superior court, and he assigns that judgment as error. The evidence contained in the petition for certiorari, together with the additional evidence set forth in the answer of the trial judge, amply authorized his conviction; and the petition for certiorari contains no special assignment of error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 299